             Case 3:21-cv-00023-JM Document 4 Filed 03/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION


CHRISTOPHER ROSS PRESSWOOD                                                     PLAINTIFF
#554438

v.                                  No: 3:21-cv-00023 JM


DALE COOK, et al.                                                            DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 4th day of March, 2021.


                                                   UNITED STATES DISTRICT JUDGE
